UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                      )
SIERRA CLUB,                          )
                                      )
                     Plaintiff,       )
                                      )              Civil Action No. 01-1537 (PLF)
       v.                             )              (consolidated with
                                      )              Civil Action No. 01-1548
                                      )              Civil Action No. 01-1558
                                      )              Civil Action No. 01-1569
GINA McCARTHY, Administrator,         )              Civil Action No. 01-1578
U.S. Environmental Protection Agency, )              Civil Action No. 01-1582
                                      )              Civil Action No. 01-1597)
                     Defendant.       )
___________________________________ )


                          MEMORANDUM OPINION AND ORDER

               This matter is before the Court on the Environmental Protection Agency

(“EPA”)’s notice of completion and motion to close these consolidated cases [Dkt. 176]. In an

Order dated July 14, 2015, the Court determined that it would treat EPA’s notice “as a motion

requesting the closure of these consolidated cases.” ORDER at 2 (July 14, 2015) [Dkt. 180].

Sierra Club opposes the motion [Dkt. 177]. 1 Upon consideration of the parties’ arguments, the

relevant legal authorities, and pertinent portions of the record, the Court will deny EPA’s motion

as moot.

               This Court’s most recent opinion summarized the procedural history of this case.

See Sierra Club v. McCarthy, 61 F. Supp. 3d 35, 37-39 (D.D.C. 2014). EPA now moves to close


       1
               The papers considered in connection with the pending issues include EPA’s
Notice of Completion of Required Action and Resolution of Claim for Costs of Litigation
(“Mot.”) [Dkt. 176]; Response of Sierra Club to EPA’s Notice of Completion of Required Action
[Dkt. 177]; EPA’s Opposition to Sierra Club’s Request That the Court Retain Jurisdiction Over
This Matter [Dkt. 181]; Sierra Club’s Sur-Reply in Opposition to EPA’s Motion For Closure of
the Cases [Dkt. 184]; and Sierra Club’s Notice of Filing of Petition for Review [185].
these consolidated cases because, on June 3, 2015, it issued a notice stating that it had fulfilled its

duty to promulgate a final rule containing the emissions standards required under Clean Air Act

Section 112(c)(6). See Mot. at 1 (citing 80 Fed. Reg. 31,470 (June 3, 2015)). Subsequent to

EPA’s motion, Sierra Club filed a petition for review of the merits of EPA’s final rule in the

United States Court of Appeals for the District of Columbia Circuit, see Dkt. 185 at 1, and that

case is currently pending.

               EPA fails to recognize that this Court entered final judgment under Rule 58 of the

Federal Rules of Civil Procedure and Rule 4(a) of the Federal Rules of Appellate Procedure in

favor of Sierra Club and terminated these consolidated cases on March 31, 2006. ORDER at 4

(March 31, 2006) [Dkt. 80]. The Court’s jurisdiction in subsequent proceedings in this case

stems from its authority to enforce that Order. See, e.g., Sierra Club v. McCarthy, 61 F. Supp.
3d at 39 (“‘District courts have the authority to enforce the terms of their mandates.’” (quoting

Flaherty v. Pritzker, 17 F. Supp. 3d 52, 55 (D.D.C. 2014))). The Court therefore will deny

EPA’s motion to close these consolidated cases as moot. The case already is closed.

               For the foregoing reasons, it is hereby

               ORDERED that EPA’s motion to close these consolidated cases [Dkt. 176] is

DENIED as moot.

               SO ORDERED.




                                                          /s/
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge

DATE: February 19, 2016


                                                  2